Citation Nr: 0313482	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-18 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for multiple chalazia of 
both eyes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied a claim of entitlement to an increased 
(compensable) rating for multiple chalazia of both eyes.  In 
a March 1999 action, the RO increased the rating for multiple 
chalazia of both eyes from zero to 10 percent.  The veteran 
testified at hearings at the RO in February 1999 and 
May 2000, and at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2000.  In December 
2000, the Board remanded the case for additional development.  


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103 (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim for an increased 
rating, particularly the information or evidence required of 
the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The veteran has one year 
to submit information or evidence in response to such a 
notification.  38 U.S.C.A. § 5103(b) (West 2002).  This is 
significant because previously established authority for the 
Board to provide the § 5103 notice, see 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), has been invalidated.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Consequently, a remand is required.  

A review of the record also indicates that there are 
additional records of treatment that have not yet been 
secured.  The RO should obtain the veteran's medical records 
from the VA Medical Centers in Dorn and Charleston, South 
Carolina, for any treatment for eye problems during the 
period from April 2000 to the present.  As these VA records 
may be pertinent to the veteran's claim, an effort should be 
made to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Consequently, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  Id.

The record also indicates that additional private treatment 
reports reflecting eye treatment may be pertinent to the 
veteran's claim and should be obtained.  The record includes 
copies of billing statements from the Orangeburg Eye Center 
reflecting appointments in January and October 1999, and 
February 2000.  These records may be pertinent and should be 
sought.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for the eyes.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously, specifically 
including medical records from the VA 
Medical Centers in Dorn and Charleston, 
South Carolina for any treatment for eye 
problems since April 2000 to the present.  
The RO should also obtain records from 
the Orangeburg Eye Center, P.O. Box 1226, 
Orangeburg, South Carolina 29116, since 
January 1999 to the present.  The RO 
should continue to request VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented; the VA facility must 
provide a negative response if records 
are not available.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should then 
undertake any other action required to 
comply with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations, particularly if 
it is determined that additional 
development is required in light of the 
evidence obtained.  

5.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in February 2003, as well as 
the citation to 38 C.F.R. § 3.159.  
38 C.F.R. § 19.31 (2002).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

